United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 04-2051
                               ___________

Roger D. Mosby,                       *
                                      *
            Appellant,                *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Larry Norris, Director, Arkansas      * Eastern District of Arkansas.
Department of Correction; G. David    *
Guntharp, Deputy Director, Arkansas *        [UNPUBLISHED]
Department of Correction; Max         *
Mobley, Deputy Director of Health     *
Correctional Programs, Arkansas       *
Department of Correction; Terry       *
Campbell, Former Warden, Maximum *
Security Unit, Arkansas Department of *
Correction; Randall Morgan, Former    *
Warden, Maximum Security Unit,        *
Arkansas Department of Correction,    *
                                      *
            Appellees.                *
                                 ___________

                          Submitted: February 7, 2006
                             Filed: February 17, 2006
                              ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.
       Arkansas inmate Roger D. Mosby appeals the district court’s1 adverse grant of
judgment, following a bench trial, in his 42 U.S.C. § 1983 action. Having carefully
reviewed the record, including the trial transcript, we affirm for the reasons stated in
the district court’s thorough and well-reasoned opinion. See Estate of Davis v. Delo,
115 F.3d 1388, 1393 (8th Cir. 1997) (standard of review). We deny Mosby’s motion
to obtain electronic recordings of the trial.

      Accordingly, we affirm. See 8th Cir. 47B.
                     ______________________________




      1
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-